Citation Nr: 0712791	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-15 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
anxiety disorder from October 18, 2000 to November 15, 2005.  

2.  Entitlement to an evaluation in excess of 70 percent for 
anxiety disorder, from November 15, 2005.  

3.  Entitlement to an effective date earlier than October 18, 
2000 for the assignment of an increased rating to 30 percent 
for anxiety disorder.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1977 to February 
1980.  

By rating action in May 1980, service connection was 
established for anxiety neurosis and a noncompensable 
evaluation assigned, effective from February 4, 1980, the day 
following the veteran's discharge from service.  38 C.F.R. 
§ 3.400(b)(2)(i).  The veteran was notified of this decision 
and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision by the RO which 
denied a compensable evaluation for the veteran's anxiety 
disorder.  By rating action in September 2005, the RO 
assigned an increased rating to 30 percent, effective from 
October 18, 2000, the date of receipt of the veteran's claim 
for increase.  38 C.F.R. § 3.400(o)(2).  By rating action in 
June 2006, the RO assigned an increased rating to 70 percent; 
effective from November 15, 2005, the date of a VA outpatient 
progress note.  The veteran testified at personal hearings at 
the RO in October 2003 and April 2006, and before the 
undersigned acting member of the Board in January 2007.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  From October 18, 2000, to August 30, 2004, the veteran's 
symptoms for anxiety disorder are not shown to be productive 
of occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, beyond that contemplated by a 30 percent 
rating.  

3.  From August 30, 2004, the veteran's symptoms for anxiety 
disorder more nearly approximated the degree of occupational 
and social impairment contemplated by a 70 percent schedular 
rating, and no higher.  

4.  The veteran did not perfect an appeal from the May 1980 
rating decision that granted service connection for anxiety 
neurosis and assigned a noncompensable evaluation.  

5.  A formal claim for an increased rating for the veteran's 
psychiatric disorder was received on October 18, 2000.  

6.  The earliest effective date for the establishment of a 30 
percent schedular evaluation for anxiety disorder is October 
18, 2000, the date of receipt of claim.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
from October 18, 2000, to August 30, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7, 4.130, Part 4, Diagnostic Code 9440 (2006).  

2.  The criteria for an increased evaluation to 70 percent, 
and no higher, for anxiety disorder from August 30, 2004, 
have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.130, Part 4, Diagnostic Code 9440 (2006).  

3.  An effective date earlier than October 18, 2000, for the 
assignment of a 30 percent evaluation for anxiety disorder is 
not warranted.  38 U.S.C.A. §§ 1155, 5100, 5101(a), 5102, 
5103, 5103A, 5107, 5108, 5110(a) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.1(p)(r), 3.155, 3.159, 3.400(o)(2) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.326 (2006).  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include:  1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2006).  

That said, in December 2000 (and prior to the adjudication of 
this claim) the RO sent the veteran a letter that informed 
him of the evidence necessary to establish an increased 
evaluation for his psychiatric disorder.  The letter also 
informed him of what evidence VA would obtain and what 
evidence he should submit.  The letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to this claim.  

The Board finds that the notice requirements set forth have 
been met, because although the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date if an increase was ultimately established 
prior to the adjudication of his claim, he was subsequently 
provided appropriate notice by letter dated in March 2006.  
Thereafter, his claim was readjudicated and a supplemental 
statement of the case (SSOC) was promulgated in August 2006.  
Thus, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Regarding the VA's duty to assist claimants, it is noted that 
the veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran and his 
representative were afforded the opportunity to present 
evidence and argument in support of his claims and were 
provided with the appropriate laws and regulations pertaining 
to the issues to be decided herein in the February 2004 
(increased rating claim) and January 2006 (earlier effective 
date claim) statements of the case and the June and August 
2006 supplemental statements of the case.  In addition, it is 
noted that the veteran was afforded five VA psychiatric 
examinations during the pendency of this appeal, and the 
veteran testified at three personal hearings, including most 
recently before the undersigned acting member of the Board in 
January 2007.  There is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.


Law & Regulations

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2006).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

Where anxiety disorder results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where anxiety disorder causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating is for assignment.  

Where anxiety disorder results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating is awarded.  

Where anxiety disorder causes occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), a 30 percent rating is assigned.  

38 C.F.R. § 4.130, Diagnostic Code 9432 (2006).  


Factual Background

As noted above, the appeal for an increased rating for 
anxiety disorder arises from a claim for increase received in 
October 2000, and an April 2001 rating decision which 
initially denied a compensable evaluation.  The veteran was 
subsequently assigned a 30 percent evaluation by rating 
action in September 2005; effective from October 18, 2000, 
the date of receipt of his claim for increase.  In June 2006, 
the RO assigned an increased rating to 70 percent; effective 
from November 15, 2005, the date of a VA outpatient progress 
note.  38 C.F.R. § 3.400(o) (2006).  

Historically, the Board notes that the veteran was granted 
service connection for anxiety neurosis and assigned a 
noncompensable evaluation, effective from February 4, 1980, 
the day following discharge from service by rating action in 
May 1980.  Other than feeling a little depressed and nervous, 
the veteran denied any psychiatric problems or symptoms and 
no objective psychiatric manifestations were noted on VA 
examination in March 1980.  The veteran reported that he 
enjoyed being around people and that crowds did not bother 
him.  He admitted to the consumption of alcohol but denied 
any use of illegal drugs.  On mental status examination, he 
was friendly, alert, and well oriented.  There was no 
evidence of any thought disorder or psychosis.  His speech 
was spontaneous, relevant, and coherent, and his affect was 
within normal limits.  He denied any feelings of insecurity, 
guilt, fear or any suicidal or homicidal ideations, and his 
judgment and insight were good.  The diagnosis was anxiety 
neurosis.  

In connection with the current appeal, the evidentiary record 
shows that the veteran was first seen by VA in August 1999 
because he was unemployed and homeless after his girlfriend 
threw him out of her apartment.  He denied that he had a 
substance abuse problem and said that he just needed a place 
to stay.  He returned to the VA medical facility in September 
1999 seeking domiciliary placement.  At that time, he denied 
any prior substance abuse treatment and said that he did not 
think he needed any, but that family members thought he did.  
A VA detoxification inpatient staffing note in September 1999 
indicated, in essence, that the veteran was benefit seeking 
and that his behavior was problematic.  The veteran made 
frequent intrusions upon staff member's time, inappropriately 
tried to gain favors from case managers other than his own, 
refused to agree to treatment plans, objected to standard 
inpatient policies, and was preoccupied with obtaining 
treatment for back pain and breathing problems which appeared 
out of proportion to any injury.  He admitted to cocaine and 
alcohol use prior to admission but said he could quit anytime 
he wanted, and that his only problems were with VA staff.  
The veteran was discharged from the program later in 
September 1999, for failure to comply with team 
recommendations.  

The veteran was subsequently voluntarily admitted to VA 
domiciliary care in October 2000.  On mental status 
examination, he was well groomed, cooperative, alert, and 
well oriented.  His speech and behavior were normal and his 
affect appropriate.  He denied any suicidal or homicidal 
ideations, his thinking was logical and relevant, and he was 
capable of abstract thinking.  The veteran had no unusual 
thought content and had good attention and concentration.  
His insight, memory, and intelligence were normal.  The 
veteran denied any prior psychiatric treatment of any kind 
(see November 2000 inpatient note).  

On VA examination in December 2000, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's social, medical, and employment 
history.  The veteran reported problems with his nerves and 
being easily excitable, and said that others sometimes 
misunderstood his actions as being aggressive.  On mental 
status examination, the veteran displayed no signs, symptoms, 
or manifestations of any psychiatric impairment.  He was 
alert, well oriented, polite, cooperative, and well groomed.  
His speech and content of thought were relevant, logical and 
clear, and his concentration was good.  His intelligence 
appeared average and his memory was grossly intact except for 
dates and sequences of events when he was under the influence 
of drugs and alcohol.  The veteran denied any problems with 
confusion, disorientation, hallucinations, etc. when sober.  
The examiner commented that the veteran's complaints 
regarding his "nerves" appeared to be more an issue of 
frustration rather than anxiety per se.  The examiner also 
noted that while the veteran was generally dissatisfied and 
unhappy about his circumstances, he did not demonstrate any 
evidence of clinical depression and denied any suicidal 
ideations.  The diagnoses included polysubstance abuse, in 
remission while monitored as an inpatient, and chronic 
adjustment disorder related to his polysubstance abuse.  A 
Global Assessment of Functioning Scale (GAF Scale) score of 
55 was indicated.  The examiner noted that the veteran's 
substance abuse and other self-regulation deficiencies 
rendered him disinterested in maintaining any employment 
other than brief temporary jobs as circumstances dictated.  

In March 2001, the veteran was transferred from the VA 
Alcohol and Drug Treatment Program to the Community 
Transition Program.  However, he did not actively participate 
in the program and often skipped or was late for training, 
and was irregularly discharged from the program for poor work 
performance and noncompliance with his treatment plan.  

On VA examination in April 2002, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the veteran's history and the clinical 
findings on examination.  The veteran was well groomed, 
cooperative, and responded to all questions.  The clinical 
findings on examination were not materially different from 
those reported on the December 2000 VA examination report.  
The examiner indicated that while the veteran complained of 
significant anxiety, he did not demonstrate any signs of 
anxiety or depression, and did not meet the criteria for 
anxiety disorder.  The veteran's major struggles appeared to 
be with his polysubstance abuse issues.  The diagnoses 
included adjustment disorder with mixed emotional features, 
and polysubstance abuse in remission.  The Global Assessment 
of Functioning (GAF) score was 77 for the current and past 
year.  

The evidence showed that the veteran was admitted to a 
private medical facility in June 2002 after expressing 
ruminations of suicide while intoxicated.  The veteran was 
discharged the following day and voluntarily admitted to a VA 
facility.  At that time, the veteran reported that he had 
been homeless since 2000 and unemployed.  On admission, he 
displayed mild paranoid ideations without systematized 
delusions, and endorsed auditory hallucinations.  His affect 
was full and animated and there was no evidence of any true 
thought disorder.  He was alert and well oriented with intact 
concentration and fund of knowledge.  His insight and 
judgment were impaired.  On the second day of admission, the 
veteran reported that he had the best sleep in a long time 
and that his auditory hallucinations had decreased.  The 
examiner noted that the veteran's hallucinations ceased 
rather quickly and that he denied any suicidal intent or 
plan.  The veteran's foci during his three day stay were on 
various somatic complaints related to physical problems.  
There was no evidence of significant vegetative signs of 
depression and the veteran was eating and sleeping well.  On 
the third day, the veteran request to be discharged so that 
he could keep an appointment with his primary care provider.  
The diagnosis at discharge was primary characterologic 
pathology with paranoid and narcissistic traits.  

When examined by VA in September 2002, the examiner indicated 
that the claims file was reviewed and provided a description 
of the veteran's complaints, medical history, and clinical 
findings.  The veteran complained of auditory hallucinations, 
irritability, chronic pain due to physical problems, and felt 
that there was a conspiracy against him in his domiciliary 
care.  On mental status examination, the veteran was alert 
and well oriented.  His concentration was relatively intact 
and his behavior was appropriate.  He was appropriately 
dressed, well groomed, and relatively cooperative.  His 
memory was grossly intact, though his self-reported history 
was somewhat limited to his point of view.  His speech was 
rambling and circumstantial, and he focused on his physical 
disabilities and his anger and resentment issues.  His 
thought process was sometimes disjointed and he kept 
returning to somatic and anger issues, noting that what would 
help his anger would be if VA paid him what he was due.  His 
affect was labile and his mood was anxious and angry.  The 
examiner commented that he agreed with the prior VA 
psychiatrist's diagnosis that the veteran had adjustment 
disorder related to his homelessness, lack of income, and his 
polysubstance recovery.  However, the veteran's auditory 
hallucinations seemed to suggest a psychotic thought process, 
and he opined that the veteran's condition was more 
reflective of a schizoaffective disorder.  The GAF score was 
40.  

When examined by VA in January 2004, the examiner indicated 
that the claims file was reviewed and provided a detailed 
description of the veteran's complaints, medical history, and 
clinical findings.  The veteran reported that he was anxious 
and depressed, and that he was sometimes jittery and nervous.  
He said he was easily provoked and when that happened he 
heard voices telling him what to do.  When question further, 
he said that they were not really voices, but rather thoughts 
that were very uncharacteristic of him and that he wondered 
where they came from.  The clinical findings on mental status 
examination were not materially different from those reported 
on the prior VA examinations, other than being animated while 
expressing his frustration with perceived injustices by the 
government and not receiving disability compensation to the 
degree he believed he was entitled to.  There was no evidence 
of psychosis and he denied any auditory or visual 
hallucinations other than his thoughts which he felt were 
inconsistent with his personality and therefore not his own.  
Although the veteran described his mood as anxious, the 
examiner indicated that it ranged more from between euphoria 
and anger, and that his affect was generally labile.  Some of 
the veteran's stories had a mild paranoia to them.  The 
examiner noted that the results from psychological testing 
suggested over reporting of symptoms to a significant degree 
in an attempt to present himself in more distress than was 
actually present.  The examiner indicated that he consulted 
with another psychologist who also concluded that the test 
results were likely invalid.  The diagnoses included history 
of polysubstance dependence, in remission, and adjustment 
disorder secondary to a long history of alcohol and drug 
dependence.  The GAF score was 55, due to the veteran's 
difficulties and poor social and vocational history.  

Based on a thorough review of all the reports of record, 
personality testing, and the current examination, the 
examiner opined that the veteran did not meet the full 
criteria for a diagnosis of anxiety disorder under the 
criteria of DSM-IV.  He noted that his opinion was consistent 
with and support by the findings and conclusions of the VA 
examiner in December 2000, and that the veteran suffered more 
from low frustration tolerance and difficulty managing his 
quick temper and anger, rather than from a mood disorder.  
Similar to the earlier report, the examiner noted that there 
were no overt signs of anxiety; only the veteran's complaints 
with examples that did not back up an anxiety diagnosis.  

When examined by VA in August 2005, the veteran reported 
increased stressors over the past few months due to his 
mother being ill and his financial situation.  He denied any 
consumption of alcohol in the last year and a half and said 
that his medications had helped reduce his symptoms.  On 
examination, the veteran appeared quite tense and nervous 
throughout the interview.  There was no evidence of any 
impairment of thought process, though he appeared to be 
somewhat tangential and rambling in discussing his current 
problems.  The veteran denied any delusions or 
hallucinations, or any suicidal or homicidal ideations.  He 
was well oriented and his behavior was appropriate and calm 
during the examination.  The veteran was able to maintain his 
personal hygiene and other basic activities of daily living.  
His memory was intact, and his intellectual function appeared 
normal.  His speech was somewhat pressured at times, and he 
was logical and relative.  The veteran appeared to have 
panic-like episodes at times and he denied any impulse 
control problems.  The examiner commented that the veteran's 
polysubstance abuse in the past may have made it difficult to 
differentiate a more clear diagnosis and that his personality 
traits may have also made it difficult to determine the 
degree of his anxiety versus other aspects of his diagnostic 
picture.  He noted that the veteran had been sober since the 
last VA examination, and believed that his current anxiety 
features were due to an anxiety disorder.  The diagnoses 
included anxiety disorder, and alcohol and cocaine 
dependence, in full remission.  On Axis II, the diagnosis was 
narcissistic and antisocial traits.  The GAF score was 55.  
The examiner commented that it was not possible to separate 
the general GAF score for all of his psychiatric diagnoses 
from his anxiety disorder.  

The veteran's complaints and the clinical findings on VA 
psychiatric examination in May 2006 were not materially 
different from those reported on the August 2005 examination 
report.  The veteran reported that he was worried about his 
hepatitis and that he had a "fear of dying."  He also 
reported that is symptoms were steadily getting worse.  The 
veteran was well oriented, his memory was grossly intact, and 
his rate and flow of speech was normal.  He denied any 
suicidal or homicidal ideations.  The diagnoses included 
general anxiety disorder and antisocial and narcissistic 
traits per record.  The GAF score was 50.  

The evidentiary record includes numerous VA outpatient notes 
showing treatment for various maladies, including psychiatric 
problems from 2000 to 2006.  The clinical findings pertaining 
to his psychiatric treatment showed essentially the same 
clinical findings as reported on the VA psychiatric 
examinations discussed above.  The reports showed that the 
veteran was cooperative, well oriented, and alert.  His 
personal hygiene was good, his affect was appropriate, his 
speech normal, and his thought processes were intact.  The 
veteran's primary complaint from 2003 to the present was 
frustration related to the mistreatment of his sister by her 
companion.  (See, for example VA outpatient notes in March 
2003 and January 2005).  An August 2004 progress note 
included a diagnoses of general anxiety disorder and 
dysthymia on Axis I, and personality disorder with schizoid, 
avoidant and schizotypal features on Axis II; the GAF score 
was 50.  

The veteran's testimony at the personal hearings at the RO in 
October 2003 and April 2006, and before the undersigned 
acting member of the Board in January 2007, was essentially 
the same and included a description of his symptoms and the 
affects that his psychiatric disorder has had on him over the 
years.  


Entitlement to an Evaluation in Excess of 30 for Anxiety 
Disorder
 from October 18, 2000 to August 30, 2004

From the date of receipt of the veteran's claim for increase 
in October 2000 to August 30, 2004, the competent medical 
evidence of record does not show the frequency, severity, or 
duration of psychiatric symptoms necessary for an increased 
rating of 50 percent or higher under the criteria cited 
above.  The material question at issue is whether the veteran 
had sufficient occupational and social impairment to disrupt 
his performance of occupational tasks to the extent set forth 
in the rating criteria described above for a higher 
evaluation of 50 percent or greater.  38 C.F.R. § 4.130 
(2006).  In this regard, it must be remembered that 
disability ratings are intended to compensate for reductions 
in earning capacity as a result of the specific disorder.  
The percentage ratings are intended, as far as practicably 
can be determined, to compensate the average impairment of 
earning capacity resulting from such disorder in civilian 
occupations.  38 C.F.R. § 4.1 (2006).  

In this case, the clinical findings from all of the medical 
reports prior to August 30, 2004, failed to showed any 
significant signs, symptoms, or manifestations of anxiety 
disorder.  Mental status examinations on VA examinations in 
December 2000, April and September 2002, and January 2004, as 
well as the numerous VA outpatient notes through August 2004, 
showed relatively few psychiatric symptoms, manifested 
principally by complaints of nervousness and frustration.  
All of the reports showed that the veteran was alert, well 
oriented, cooperative, and well groomed.  His rate and flow 
of speech was normal, his content of thought was relevant and 
logical, and his concentration was good.  His memory was 
grossly intact, and he denied any problems with confusion, 
disorientation, or hallucinations.  

Of the four VA examinations conducted from 2000 to August 
2004, only the January 2004 examiner provided an in-depth 
discussion and analysis of the veteran's complaints, 
symptoms, and the results from psychological tests.  As 
discussed above, the examiner indicated that the veteran 
tried to show his disability was more severe than was 
actually present by over-reporting and exaggerating his 
symptoms.  For example, the examiner noted that while the 
veteran claimed to have auditory hallucinations, upon further 
questioning, he explained that they were not really 
"voices" but "thoughts" which he felt were 
uncharacteristic of his personality.  The examiner also noted 
that while the veteran gave several examples of incidents 
that exasperated his anxiety and frustration, his 
descriptions were more consistent with a very low frustration 
tolerance and poor anger management rather than true anxiety.  
The examiner also noted that his conclusions were consistent 
with the findings by the December 2000 VA examiner.  

Concerning the veteran's claimed hallucinations, the Board 
notes first, that the veteran has not been consistent in 
reporting this "manifestation" and, in fact, denied any 
such symptoms when examined by VA in December 2000 and April 
2002.  The first reported complaint of auditory 
hallucinations was when the veteran was admitted for 
ruminations of suicide after a relapse to drinking in June 
2002.  When examined by VA in July 2002, the examiner did not 
question the veteran about his claimed auditory 
hallucinations and accepted the assertion without any 
explanation.  In fact, the claimed auditory hallucinations 
were the primary basis for the examiner's diagnosis of 
schizoaffective disorder at that time.  Furthermore, just as 
on the two earlier and the subsequent VA examinations, the 
examiner did not find any basis for a diagnosis of anxiety 
disorder.  

That is, the four VA examiners who evaluated the veteran from 
2000 to 2004 found that the veteran did not meet the criteria 
(or at least the full criteria) for a diagnosis of anxiety 
disorder.  Although the examiner in December 2000 offered a 
GAF score of 50, he attributed the score to the veteran's 
polysubstance abuse and not to a service-connected 
disability.  Similarly, VA psychologists in April 2002 and 
January 2004, opined that the veteran's psychiatric problems 
were due to adjustment disorder related to his unemployment 
and struggles with polysubstance abuse.  The psychologist in 
January 2004, pointed to specific reasons for his opinion 
that the veteran did not have anxiety disorder, and indicated 
that he had serious reservations as to the veteran's ability 
to provide reliable information regarding the actual degree 
of disability.  

As to the September 2002 diagnosis of schizoaffective 
disorder, the Board finds that this opinion is not only 
inconsistent with the medical findings and conclusions of all 
of the healthcare provider's who have examined the veteran 
during the pendency of this appeal, but was based primarily 
on the veteran's self-described claim of auditory 
hallucinations which have been evaluated and discredited as a 
true psychotic symptom.  The only time the veteran has been 
described as exhibiting any psychotic symptoms was at the 
time of his relapse of alcohol consumption in 2002.  All 
other medical reports of record have indicated that there was 
no evidence of a psychosis.  

The Board also notes that while the veteran claims that he 
does not like to be around people and keeps to himself, he 
has reported, often on the same examination, that he enjoys 
playing cards, shooting pool, talking to family members on 
the phone, that occasionally attends church and bible study, 
and that he sometimes visits with friends.  (See April 2002 
and January 2004 VA examination reports and October 2003 
hearing transcript).  

As to the reported attempted suicide, the facts surrounding 
this incident do not suggest that his actions were those of a 
person trying to commit.  That is, the veteran testified that 
he went to a bridge earlier in the day to jump off but 
couldn't do it when he was sober, so he went and bought some 
beer, presumably to complete the act.  However, he didn't go 
back to the bridge and instead went over to a friend's house 
where he continued drinking for several hours.  The police 
report of that incident showed that he arrived at his 
friend's house at 8:30 pm in an intoxicated state, and that 
he continued to drink until after midnight.  Contrary to the 
veteran's testimony that his two friends had left the room 
before he tried to jump out the window, the report showed 
that he and his friend were using a computer when the veteran 
suddenly started to climb up on the computer saying he wanted 
to jump out the window.  His friend pulled him down and 
called the police, obviously out of a sense of concern that 
the veteran would do something stupid in his intoxicated 
state.  Whether or not the above incident represented an 
actual suicide attempt is questionable at best.  Moreover, he 
has repeatedly denied any suicidal ideations, intent, or plan 
on the several VA examinations and numerous outpatient 
treatment notes discussed above.  

In the instant case, aside from the one documented incident 
of alcohol relapse in June 2002, the competent medical 
evidence prior to August 30, 2004, failed to demonstrate any 
signs or symptoms of anxiety disorder and no symptoms, such 
as, flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty understanding complex commands, impairment of 
memory, judgment, or abstract thinking; disturbances of 
motivation and mood or difficulty in establishing and 
maintaining effective work and social relationships.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  However, the Board is 
not required to assign a rating based merely on such score.  
In the Board's opinion, the clinical findings do not support 
a finding that the veteran has serious social and 
occupational functioning for reasons discussed above.  
Accordingly, the Board concludes that the veteran does not 
meet or nearly approximate the level of disability required 
for a rating in excess of 30 percent prior to August 30, 
2004.  


Entitlement to an Evaluation in Excess of 70 for Anxiety 
Disorder
 from August 30, 2004

After reviewing the evidence of record, the Board concludes 
that the veteran's psychiatric disability picture beginning 
on August 30, 2004, was more consistent with the criteria for 
a 70 percent evaluation, and no higher.  

A VA outpatient report on August 30, 2004, indicated that the 
veteran's depression and anxiety had worsened and included a 
diagnosis of anxiety disorder.  On VA examination in August 
2005, the examiner noted that the veteran's symptoms had been 
fairly consistent in the past and had been attributed to his 
polysubstance abuse by various VA psychiatrists and 
psychologists.  However, the examiner noted that the veteran 
had not had any substance abuse issues for the past year and 
a half or so, and opined that his current symptoms were due 
to anxiety disorder.  Although the clinical findings on 
mental status examination were not materially different from 
the prior examinations and showed essentially no objective 
findings of any significant psychiatric impairment, the Board 
is not permitted to make a medical judgment as to the 
etiology of his current symptoms.  In this case, the VA 
examiner opined that the veteran's current symptoms were due 
to anxiety disorder and that the current level of functioning 
was consistent with a GAF score of 55.  

A GAF score between 51 to 60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  After reviewing the 
evidence of record, the Board concludes that the veteran's 
psychiatric disability picture more closely approximates the 
criteria for a 70 percent schedular rating, and no higher, 
from the date of the VA outpatient note on August 30, 2004, 
which showed increased disability which was related to 
anxiety disorder.  

Concerning the question of an evaluation in excess of 70 
percent, the Board notes that the none of the medical reports 
or VA examinations from 2000 to the present, demonstrated 
total occupational and social impairment with symptoms such 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss of names of 
close relatives, own occupation or own name.  

The veteran specifically denied any current suicidal or 
homicidal ideations, and there was no evidence of obsessional 
rituals, intermittently illogical, obscure, or irrelevant 
speech, or panic attacks.  His depression does not affect his 
ability to function independently, appropriately and 
effectively, and there is no evidence of impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.  In short, the evidence of record 
does not suggest the degree of severity of symptoms 
contemplated for total social and occupational impairment.  
Therefore, a 100 percent schedular evaluation is not 
warranted at any time during the pendency of this appeal.  


Effective Dates - In General

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. § 5110(a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date.  38 U.S.C.A. 
§ 5110(b)(2).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

Date of receipt means the date on which a claim, 
information, or evidence was received at the Department of 
Veterans Affairs, except as to specific provisions for 
claims or evidence received in the State Department 
(§ 3.108), or in the Social Security Administration 
§§ 3.153, 3.201), or Department of Defense as to initial 
claims filed at or prior to separation.  However, the Under 
Secretary for Benefits may establish, by notice published 
in the Federal Register, exceptions to this rule, using 
factors such as postmark or the date the claimant signed 
the correspondence, when he or she determines that a  
natural or man-made interference with the normal channels 
through which the Veterans Benefits Administration 
ordinarily receives correspondence has resulted in one or 
more Veterans Benefits Administration offices experiencing 
extended delays in receipt of claims, information, or 
evidence from claimants served by the affected office or 
offices to an  extent that, if not addressed, would 
adversely affect such claimants through no fault of their 
own.  38 C.F.R. § 3.1(r).  

Pertinent VA legal criteria also provide:

Increases:  
(1)  Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), 
date of receipt of claim or date 
entitlement arose, whichever is later.  A 
retroactive increase or additional 
benefit will not be awarded after basic 
entitlement has been terminated, such as 
by severance of service connection.  

(2)  Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

38 C.F.R. § 3.400(o).  

A "claim" is defined in the VA regulations as ". . . a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  


Factual Background

Historically, it is noted that in March 1998, the RO granted 
service connection for anxiety neurosis and assigned a 
noncompensable evaluation.  The veteran did not appeal the 
decision and did not file any additional claims for VA 
benefits until October 2000.  

A formal claim for an increased rating was received on 
October 18, 2000.  Thereafter, the veteran was examined by VA 
on several occasions, most recently in May 2006, and the RO 
obtained all private and VA medical records identified by the 
veteran.  The VA medical records showed that the veteran was 
voluntarily admitted to a detox unit in September 1999, but 
was discharged from the program after a few weeks because he 
refused to comply with program requirements.  The few 
clinical records at that time did not include any psychiatric 
findings or assessment of the veteran's psychiatric state.  
He was subsequently admitted to Domiciliary care for 
polysubstance abuse in October 2000.  

By rating action in September 2005, the RO assigned an 
increased rating to 30 percent for the veteran's anxiety 
disorder, effective from October 18, 2000, the date of 
receipt of the claim for increase.  The veteran disagreed 
with the effective date assigned and argued at the personal 
hearing in October January 2007, that the award should be 
made effective from the date of his discharge from service.  


Analysis

As indicated above, the effective date provisions for awards 
of increased disability compensation include a general rule 
that an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  Under the general rule provided by the law, 
an effective date for an increased rating may be assigned 
later than the date of receipt of claim - if the evidence 
shows that the increase in disability actually occurred after 
the claim was filed-but never earlier than the date of 
claim.  

The law provides one exception to this general rule governing 
increased rating claims.  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is factually ascertainable that the increase occurred as long 
as the claim for the increased disability rating was received 
within one year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2), "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.  

Here, the veteran submitted a claim for an increased rating 
on October 18, 2000.  The clinical findings on VA 
examinations in December 2000, April and September 2002, and 
January 2004, failed to show any signs or symptoms of anxiety 
disorder or any evidence suggesting that there had been an 
increase in the service-connected disorder.  The first 
medical evidence indicating that there had been an increase 
in the veteran's service-connected anxiety disorder was the 
August 2005 VA examination report.  As indicated above, the 
VA examiner at that time noted that the veteran's psychiatric 
symptoms on the earlier VA examinations had been attributed 
to his polysubstance abuse and not to the service-connected 
anxiety disorder.  However, he opined that since the veteran 
had been abstinent for the past year and a half, he believed 
that his current symptoms were related to the service-
connected anxiety disorder.  Thereafter, the RO assigned a 30 
percent evaluation, effective October 18, 2000, from the date 
of receipt of the claim for increase.  

At this point, it should be noted that the RO found the 
appropriate effective date for the 30 percent rating to be 
the date of receipt of the claim for increase rather than the 
date it was factually ascertainable that entitlement arose, 
as evidenced by the August 2005 VA examination opinion, and 
despite the governing legal criteria that provides to the 
contrary.  

The Court has held that ". . . evidence in a claimant's file 
which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992); see also Scott v. Brown, 7 Vet. App. 184, 188 
(1994).  

In this regard, the Board has carefully reviewed all medical 
records from 1980 to October 2000, and has been unable to 
identify any correspondence or medical evidence subsequent to 
the May 1980 rating decision and prior to October 2000, which 
could be interpreted as an informal claim for an increased 
rating.  After reviewing the numerous VA medical reports from 
August 1999 to October 2000, the Board finds no objective 
evidence which would tend to show an "ascertainable" 
increase in the veteran's anxiety disorder, prior to October 
18, 2000.  During the time frame in question, the veteran was 
evaluated by VA on numerous occasions, but failed to 
demonstrate any psychiatric signs, symptoms, or 
manifestations which were attributed to the service-connected 
anxiety disorder.  As there is no objective evidence showing 
an "ascertainable" increase in disability within one year 
of the date of the formal claim, or for that matter, at 
anytime prior to August 2004, there can be no basis for the 
assignment of an earlier effective date.  

Absent assertions of clear and unmistakable error in a prior 
rating decision, there is no basis upon which the Board may 
assign an effective date earlier than October 18, 2000, for 
the veteran's anxiety disorder.  

After review of all the evidence of record, the Board finds 
that there is no earlier date within the one-year prior to 
October 18, 2000, on which it could be factually ascertained 
that a 30 percent schedular evaluation for anxiety disorder 
was warranted.  Accordingly, the Board concludes that the 
criteria for an effective date prior to October 18, 2000, for 
an increased rating to 30 percent for anxiety disorder have 
not been met.  


ORDER

An evaluation in excess of 30 for anxiety disorder from 
October 18, 2000, to August 30, 2004, is denied.  

An increased rating to 70 and no greater, for anxiety 
disorder from August 30, 2004, is granted, subject to VA laws 
and regulation concerning payment of monetary benefits.  

An effective date earlier than October 18, 2000, for the 
assignment of an increased rating to 30 percent for anxiety 
disorder, is denied.  



		
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


